Citation Nr: 1434159	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  10-44 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to an initial disability rating higher than 30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs.  In a February 2010 rating decision, the RO denied service connection for back disability and prostatitis.  In an October 2010 rating decision, the RO granted service connection for PTSD, and assigned a disability rating of 30 percent.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased disability rating, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Mental health clinicians have opined that the Veteran's PTSD, by itself or in combination with a back disability, makes him unemployable.  Those opinions raise a TDIU claim.  Accordingly, the Board is has amended the list of the issues on appeal to include entitlement to a TDIU.

In May 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2014, prior to promulgation of a decision in the appeal for service connection for back disability, the Veteran wrote that he wished to withdraw the appeal with respect to that claim.

2.  Prostatitis during service has recurred and continued since service.

3.  From January 12, 2009, the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

4.  From September 6, 2012, the Veteran's PTSD produced occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood, due to such symptoms as suicidal ideation, near-continuous panic, depression, irritability, and difficulty in adapting to a work setting.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Chronic, recurrent prostatitis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  From January 12, 2009, the Veteran's PTSD met the criteria for a 50 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  From September 6, 2012, the Veteran's PTSD met the criteria for a 70 percent disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letter issued in February 2009, before the initial unfavorable decision on the issues on appeal.  In that letter, VA advised the Veteran what information was needed to substantiate a claim for service connection.  VA also advised the Veteran how VA assigns disability ratings and effective dates.  The letter also stated who was to provide the evidence.

In the May 2014 Board videoconference hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, reports of VA medical examinations, and a transcript of the May 2014 Board videoconference hearing.  The Veteran has had VA examinations that adequately addressed the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the issues that the Board is deciding at this time.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Back Disability

In June 2014 correspondence to VA, the Veteran wrote that he was withdrawing his appeal for service connection for back disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  The Veteran's June 2014 written withdrawal satisfies the requirements for withdrawing the appeal with respect to that service connection claim.  Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


Prostatitis

The Veteran contends that recurrent or chronic prostatitis that he had during service continued after service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The Veteran's service treatment records reflect that treatment in May and June 1971 for gonorrhea included prostate massage.  Later in June 1971, he was noted to have chronic penile discharge, and he was referred for urology treatment.  He reported penile discharge, burning urination, and an aching testicle.  The treating clinician noted watery penile discharge.  The prostate was increased in size and was very soft.  The clinician's impression was post-gonorrhea prostatitis.  Treatment and follow-up continued over several weeks.  In late August 1971, ongoing prostate infection was noted.  In September 1971 the Veteran had an examination for separation from service.  The examiner noted that the Veteran had prostatitis secondary to gonorrhea.  In September 1971, the Veteran filed a claim for service connection and VA disability compensation for prostate infection.

After separation from service, the Veteran was seen in October 1971 at the VA Hospital in St. Louis, Missouri, to address ongoing prostate infection.  At that time, he had bilateral suprapubic pain and mild orchialgia.  The treating clinician found that the Veteran's prostate was 15 grams and nontender.  The clinician's impression was lower urinary tract infection.  In December 1971, the RO informed the Veteran that they denied his claim because he failed to report for a scheduled VA medical examination.

The claims file contains records of private urology treatment in 1999.  The Veteran reported recurrent urinary tract infections, and persistent symptoms of suprapubic pressure, urethral pressure, and urgency.  Prostate ultrasound showed moderate hypertrophy, a grossly intact capsule, hypo-echoic areas, and calcific areas.  The clinician found chronic prostatitis and prostatic calculi.

Notes from private primary care show that in 2006 the Veteran was treated for burning with urination.  In 2007, he reported discomfort and cramping with urination.  In 2009 he had a diagnosis of benign prostatic hypertrophy (BPH) with urinary obstruction.  In January 2009, the Veteran submitted a claim for service connection for prostatitis.  

In September 2010, the Veteran had a VA genitourinary examination.  The examiner reported having reviewed the claims file.  The examiner noted the history of treatment for prostatitis during service, but the examiner did not discuss the VA treatment soon after separation from service.  The Veteran stated that after service he had recurrent urinary burning and urinary tract infections.  The Veteran indicated that at the time of the 2010 examination he had urinary frequency and occasional urinary burning.  On questioning, he stated that he had not recently had urinary tract infections requiring courses of antibiotics.  On examination the prostate was slightly tender and was enlarged.  The examiner stated that the Veteran had BPH.  The examiner stated that he could not diagnose current chronic prostatitis.  The examiner indicated that the Veteran's BPH was more likely than not due to the Veteran's age.

In private primary care in November 2010, the Veteran reported a history of chronic prostate issues since Vietnam.  He stated that he had persistently recurring urinary burning and urgency and painful ejaculation.  He indicated that symptoms went away with treatment with antibiotics, and then returned.  He reported that prostate examinations were painful.  He related that he had urinary incontinence.  The treating physician, P. S. M., M.D., diagnosed that the Veteran had chronic prostatitis.

The Veteran had chronic or recurrent prostatitis during service.  The symptoms noted during service were also noted in October 1971, shortly after separation from service.  The evidence shows that his prostatitis in service continued after service.  There is mixed evidence as to whether he has current chronic prostatitis.  The VA physician who examined the Veteran in September 2010 concluded that the Veteran did not have chronic prostatitis.  Dr. M., the Veteran's treating physician, found in November 2010 that the Veteran had chronic prostatitis.  Dr. M. has treated the Veteran over several years.  The Board finds that his opinion is at least as persuasive as that of the VA examiner.  The evidence is at least balanced as to whether the Veteran has current chronic prostatitis.  As the record supports findings of prostatitis during service, after service, and currently, the Board grants service connection for prostatitis.

PTSD

The Veteran contends that his PTSD impairs his functioning to an extent warranting a rating higher than the 30 percent rating that the RO assigned.  He asserts that GAF scores and other findings demonstrate that a rating of at least 70 percent is warranted.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran appealed the initial disability rating that the RO assigned for his PTSD.  The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will consider whether higher ratings are warranted for any period.

The rating schedule provides for evaluating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
   ..................................................... 30 percent


Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  ............................. 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ................................ 0 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  From 2009 forward, clinicians have assigned the Veteran GAF scores of 30 to 61.  GAF scores of 21 to 30 are for behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  GAF scores of 31 to 40 are for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores of 61 to 70 are for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV.

Records of private primary care reflect that the Veteran was prescribed Ambien in 2007.  In January 2009, the Veteran filed his claim for service connection for PTSD.

In a VA PTSD examination in December 2009, he reported that since service he had worked in retail sales, presently selling cars.  He indicated that he was twice divorced, and that one of his ex-wives was living with him.  He related that he had about one or two nightmares per night about a traumatic experience during service.  He stated that he was easily startled.  He reported that he awakened eight to nine times per night unless he took Ambien.  He stated that he became extremely anxious when anyone was watching what he was doing, at work or elsewhere.  He related having problems with concentration.  He did not indicate that he was receiving mental health treatment.  The examiner observed that the Veteran had adequate grooming and hygiene.  The Veteran's speech was arrhythmic with frequent interruptions and topic changes consistent with anxiety.  His mood and affect were anxious.  He was oriented, and there was no evidence of psychosis.  No gross deficits of memory were demonstrated.  Mental function testing suggested that attention and concentration were adequately maintained.  On testing there was evidence of moderate depression.  The examiner found that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The examiner diagnosed general anxiety disorder and nightmare disorder.  The examiner assigned a GAF score of 57.

In VA primary care treatment in April 2010, the Veteran reported that he was seeing a psychologist for PTSD.  He stated that he had nightmares and was easily startled.  He indicated that his employer notified him that he could be fired.  In a VA psychiatry consultation in May 2010, the Veteran cried when talking about his experiences in Vietnam.  He stated that he felt jumpy, and that he went into the past whenever he was idle.  He related that he had trouble sleeping, and took Ambien.  The consulting psychiatrist observed that the Veteran was tearful and had a very depressed and withdrawn mood.  His speech and thought process were normal.  His concentration, memory, insight, and judgment were good.  There was no evidence of delusions, hallucinations, obsessive or compulsive behavior, aggression, or suicidal thoughts.  The psychiatrist listed diagnoses of subthreshold PTSD, depression, and insomnia.  The examiner assigned a GAF score of 45.  From June 2010, clinicians prescribed the Veteran medications to address anxiety.

In a June 2010 VA psychology visit, the Veteran reported a forty year history of difficulty sleeping, disturbing dreams, jumpiness, and being easily startled.  He stated that he had attended a couple of counseling sessions at a Vet Center.  He reported that he was fired from his car sales job due to lack of production.  He related having intrusive thoughts, nightmares, and difficulty sleeping.  He indicated being irritable but not engaging in violence.  He reported difficulty concentrating.  He related having fairly good family relationships.  The psychologist found that the Veteran was oriented, with an anxious affect, normal thought processes, and some issues with memory of names and dates.  The psychologist listed a diagnosis of subthreshold PTSD, assigned a GAF score of 58.

The Veteran attended a class about PTSD for veterans at a VAMC.  The class ran from July to September 2010.  In VA psychiatric treatment in August 2010, the Veteran reported anxiety and problems with sleep.  The psychiatrist found that the Veteran was oriented and had a tense and anxious mood.

In August 2010, Vet Center counselor A. D., M.A., wrote that he had been seeing the Veteran for a short time.  Mr. D. stated his impression that the Veteran had PTSD as a result of experiences during service in Vietnam.

In an August 2010 statement, the Veteran wrote that the VA clinician who examined him in December 2009 VA seemed to be insensitive and hostile to him. He asserted that in the examination report the examiner failed to discuss the some of the experiences and symptoms he reported. 

On VA examination in September 2010, the Veteran reported that his past work in auto sales helped to distract him from thoughts of Vietnam.  He stated that he stopped working because of back and foot problems, and might not return to work.  He stated that he was irritable most of the time.  He stated that at night any noise startled and woke him, after which he searched the house for anything awry.  The examiner found that the Veteran appeared tense and had normal speech and thought processes.  The examiner listed a diagnosis of chronic PTSD, and assigned a GAF score of 51.

In an October 2010 statement, the Veteran contended that his PTSD warranted a rating of at least 70 percent.

Private primary care treatment notes from November 2010 reflect that the Veteran was on medications to address anxiety, depression, and difficulty sleeping.  The Veteran attended VA group counseling for PTSD in December 2010 to February 2011.  In VA individual psychiatric treatment in December 2010, the Veteran reported trouble sleeping, compulsive overeating, death wishes, and panic attacks.  The psychiatrist assigned a GAF score of 45.  In February 2011, the Veteran reported sleep problems, anger problems, panic attacks, anxiety, and trouble staying focused on tasks.  The psychiatrist assigned a GAF score of 45.

In February 2011, private psychiatrist J. L. L., M.D., evaluated the Veteran.  The Veteran reported PTSD symptoms including panic attacks with flashbacks and dissociation.  Dr. L. found that the Veteran had alteration in sleep, distractibility, hyperactivity, anxiety, social anxiety, isolation, decreased self-esteem, delusions, mood swings, alteration in appetite, memory difficulty, impulsivity, disorganization, panic attacks, phobias, hopelessness, flashbacks, and anger outbursts.  Dr. L. observed that the Veteran was oriented, but sad and distracted.  The Veteran did not have delusions or hallucinations but reported episodes of dissociation.  He had normal speech.  Dr. L. listed a diagnosis of PTSD and assigned a GAF score of 30.  Dr. L. opined that the Veteran's symptoms warranted a 100 percent disability rating and benefits based on unemployability.  

In VA psychiatric treatment in June 2011, the Veteran reported feeling more depressed, being hypervigilant, and having control issues.  He indicated that he was seeing therapists weekly.  The psychiatrist assigned a GAF score of 45.  The Veteran had VA PTSD group therapy in July to September 2011.  In individual treatment in August 2011, the Veteran reported ongoing panic attacks and compulsive overeating.  The psychiatrist assigned a GAF score of 45.

In VA psychiatric treatment in February 2012, the Veteran reported ongoing depression and difficulty sleeping.  He stated that he was seeing a therapist.  The psychiatrist adjusted medications.

In a VA psychological evaluation in August 2012, the Veteran reported depression, anxiety, irritability, and panic attacks.  He reported having good family relationships.  He did not report any hallucinations or delusions.  The examiner found that his speech and thought processes were normal.  The examiner assigned a GAF score of 61.

The Veteran had another VA PTSD examination in September 2012.  The Veteran related ongoing treatment for PTSD  He reported having panic episodes.  He indicated that he stopped worked a while after a back injury in 2010.  He reported having acceptable relationships with some family members.  The examiner listed diagnoses of PTSD, panic disorder without agoraphobia, and eating disorder.  The examiner found that the Veteran's panic disorder was related to his PTSD.  The examiner indicated that the Veteran's PTSD was manifested by intrusive thoughts, nightmares, flashbacks, physiological arousal, psychological arousal, avoidance of thoughts and people, detachment, emotional numbing, sleep difficulty, irritability, hypervigilance, exaggerated startle response, and trouble concentrating.  The examiner reported that the Veteran's panic disorder was manifested by increased heart rate, increased sweating, trembling, shortness of breath, chest pain, dizziness, derealization, sense of losing control, fear of dying, numbness, and hot flashes.  The examiner stated that the Veteran's PTSD and panic disorder produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner assigned a GAF score of 50.

In VA psychiatric treatment in December 2012, the Veteran reported trouble sleeping and frequent panic attacks.  He reported death wishes but minimal suicide risk.  He stated that he did not need to go to the hospital.  The psychiatrist assigned a GAF score of 35.

In December 2012, Vet Center counselor Mr. D. expressed the opinion that the Veteran's PTSD had worsened since VA assigned the initial 30 percent rating.  Mr. D. stated that the Veteran had significant social impairment with deficiencies in family relations, judgment, thinking, and mood.  He indicated that the Veteran had frequent suicidal ideation.  He stated that the Veteran under reported suicidal ideation and other symptoms because he had an intense fear of being involuntarily committed for inpatient psychiatric treatment.  Mr. D. noted that the Veteran had several panic attacks per day.  He opined that the Veteran had significant difficulty with family and social relationships, and that his PTSD and back injury made work out of the question.  He opined that the effects of the Veteran's PTSD more likely than not met the criteria for a rating higher than 30 percent.

On VA psychological consultation by telephone  in September 2013, the Veteran indicated that he was depressed, anxious, and withdrawn much of the time.  He admitted periodic suicidal ideations.  He stated that therapy helped him to be resilient.  The examiner assigned a GAF score of 44.

In the May 2014 Board videoconference hearing, the Veteran indicated that he continued to see a counselor at the Vet Center.  He reported that he had nightmares every night, trouble sleeping, nervousness, and frequent panic attacks.  He stated that he had not worked since 2010.  He related that when he worked, he was very nervous around people, and lost concentration in the middle of tasks.  He stated that he had panic attacks and stayed out of sight in the bathroom during those attacks.  He stated that presently his panic attacks were fairly continuous during the day and at night.  He related having suicidal thoughts at least weekly.  He stated that he had trouble in his relationships with his grown children.  He indicated that he did not have psychotic symptoms such as hearing voices or seeing things.

The RO established service connection for the Veteran's PTSD effective from January 12, 2009, the date the RO received his claim for service connection for PTSD.  Treatment and examination records and the Veteran's statements indicate that from as early as 2009 his PTSD produced occupational and social impairment with reduced reliability and productivity.  He has reported that nervousness, impaired concentration, and panic attacks reduced his work performance at that time.  In 2009 he was on medication for sleep disturbance, and he had disturbances of motivation and mood.  He had difficulty maintaining effective work relationships.  He was fired in 2010 due to lack of production.  His disability picture from January 2009 forward more nearly approximates the criteria for a 50 percent rating than those for a 30 percent rating.  The Board therefore grants an initial disability rating of 50 percent.

The preponderance of the evidence is against an initial disability rating higher than 50 percent.  In 2009 and 2010, he was not found to have deficiencies in family relations, judgement, or thinking.  It is noted that Dr. L. opined in February 2011 that the Veteran's PTSD produced impairment that warranted a 100 percent rating.  However, the Veteran reported to Dr. L. episodes of dissociation and other more severe symptoms that he did not report to other treating clinicians around the same time.  In considering the Veteran's single account of episodes of dissociation, and his repeated accounts without report of such episodes, the Board finds the more frequent accounts associated with his contemporaneous treatment are more credible.  The Board therefore concludes that the symptoms reported only to Dr. L. were not characteristic of the Veteran's disability picture at that time.

The evidence does show impairment due to PTSD worsening over time.  In the September 2012 examination, the examiner found that the Veteran's PTSD produced deficiencies in work, family relations, judgment, thinking, and mood.  The record supports, and the Board grants, a 70 percent rating from September 6, 2012, the date of that examination.

Although Dr. L. asserted that the Veteran's PTSD produced impairment consistent with a 100 percent rating, the remainder, and preponderance, of the evidence, is against a finding that his PTSD produces total occupational and social impairment.  He left employment in 2010 due to a reported combination of mental and physical impairments.  He has described maintaining adequate family relationships.  He does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting himself or others.  His PTSD does not cause intermittent inability to perform activities of daily living; it has been reported that physical impairment from back disability interferes with those activities.  He has not reported or been noted to have disorientation to time or place or memory loss for names of close relatives or his own occupation or name.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's PTSD has not required frequent hospitalizations.  His PTSD interfered with his most recent employment and interferes with his capacity for employment; but the 50 percent and 70 percent ratings the Board is granting contemplate the extent of the occupational impairment that the Veteran's PTSD has produced.  The rating criteria provide for higher ratings for even greater levels of impairment.  Therefore, it is not necessary to refer the PTSD rating issue for consideration of extraschedular ratings.


ORDER

The appeal for service connection for back disability is dismissed.

Entitlement to service connection for prostatitis is granted.

From January 12, 2009, a 50 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From September 6, 2012, a 70 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The record raises the issue of unemployability, but additional evidence should be obtained regarding that issue.  In 2011, Dr. L. opined that the Veteran's PTSD makes him unemployable.  The Veteran reported PTSD symptoms, however, to Dr. L, however, that he did not report to other clinicians.  In 2012, the Veteran's Vet Center counselor Mr. D. opined that the combined effects of the Veteran's service-connected PTSD and his back disability (for which service connection is not established) make him unable to work.  Mr. D.'s opinion considers both service-connected and non-service-connected disabilities.  In addition, the Board is granting in this decision service connection for prostatitis.  The effects of and rating for that disorder are relevant to the issue of a TDIU.  The Board is remanding the TDIU for an examination and file review to consider the combined effects of the Veteran's service-connected disabilities on his capacity for employment.

Accordingly, this matter is REMANDED for the following action:

1.  Effectuate the Board's present grant of service connection for prostatitis, and assign a disability rating for that disorder.

2.  Schedule the Veteran for a VA examination to address the combined effects of the Veteran's service-connected disabilities (PTSD, hearing loss, tinnitus, and prostatitis) on his capacity for employment.  Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review.  Ask the examiner to provide opinion as to whether it is at least as likely as not that the combined effects of the Veteran's PTSD, hearing loss, tinnitus, and prostatitis make him unable to secure or follow a substantially gainful occupation.  Ask the examiner to explain the conclusions reached.

4.  Thereafter, review the expanded record and consider the TDIU issue.  If a TDIU is denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


